Citation Nr: 0927472	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service connected residuals of laryngeal cancer.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  The Veteran's service connected residuals of laryngeal 
cancer is shown to be manifested by hoarseness, with vocal 
cord edema and thickening; the Veteran does not have a 
diagnosis of complete organic aphonia, with a constant 
inability to speak above a whisper.  

2.  The Veteran's service connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for service connected residuals of 
laryngeal cancer have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97 
including Diagnostic Code 6516 (2008).  

2.  The requirements for a total rating based on individual 
unemployability due to service connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  Since the Veteran did 
not manifest symptoms to warrant a rating in excess of 30 
percent for residuals of laryngeal cancer at any time since 
the grant of service connection, staged ratings are 
inappropriate here.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Service connection is in effect for residuals of laryngeal 
cancer.  The Veteran's combined disability evaluation is 30 
percent.  As such, the Veteran does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a). 

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the Veteran is capable 
of performing physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.  

In this case, the evidence shows that the Veteran is not 
working and does not meet the schedular criteria for a 
consideration of a TDIU rating.  Therefore, the Board must 
evaluate whether the Veteran is unemployable on an 
extraschedular basis by reason of his service connected 
disabilities, alone; occupational background, and other 
related factors.  See 38 C.F.R. § 4.16(b).

History and Analysis

In the Veteran's August 2005 application for TDIU, he stated 
that he was a construction worker and was no longer able to 
work since he was diagnosed with cancer of the larynx.  He 
indicated he was weak and only weighed 120 pounds.  

A September 2005 VA examiner noted that the Veteran had 
suffered from cancer of the vocal cords and it was treated 
with radiation.  The examiner indicated that Veteran's voice 
was hoarse and unchanged since his radiation treatment.  

An April 2006 medical report from the Veteran's private 
physician showed the Veteran was diagnosed with dysphonia and 
that he displayed diffuse erythema, vocal cord edema and 
thickening, with no evidence of mass lesion.  

A January 2007 letter from the Veteran's former employer 
described how the Veteran had worked for him on several 
occasions over the last 30 years.  The work involved was 
labor intensive and required extensive use of heavy 
equipment.  The former employer indicated that the Veteran's 
voice was so weak that it could put the safety of his crew in 
danger if he had to tell them to "stand back" or "look 
out".  The former employer stated that if the Veteran's 
voice came back tomorrow, he would rehire him, but he could 
not until that happens.  

VA treatment records from 2003 to 2009 show the Veteran 
received treatment for his service connected residuals of 
laryngeal cancer, as well as a number of non-service 
connected disabilities, including hypertension, chronic 
obstructive pulmonary disease (COPD), depression and anxiety 
and gastroesophageal reflux disease.  

A May 2006 hospital discharge summary showed the Veteran was 
admitted for COPD exacerbation.  It was noted that the 
Veteran was on home oxygen and could not walk more than two 
blocks without oxygen.  A July 2006 treatment record shows 
the Veteran displayed no evidence of recurrence of larynx 
cancer.  He was still actively smoking and drinking.  There 
was a large amount of mucus, and his vocal cords were mobile 
with no nodules, although thickened from radiation changes.  
VA speech therapy records from October 2006 to January 2007 
show the Veteran stopped smoking and was responding to the 
therapy; by January 2007 the Veteran was doing well vocally.  
These records also indicate that the Veteran continued 
receiving treatment, including oxygen, for his COPD.  An 
October 2007 VA psychological treatment record shows the 
Veteran was receiving treatment for a mood disorder.  A March 
2009 VA hospital discharge summary shows the Veteran was 
admitted for suspected pneumonia and COPD exacerbation.  

The Veteran's Vocational Rehabilitation folder shows he has 
been participating in VA's Vocational Rehabilitation program 
in an effort to become a landscape designer.  The Veteran's 
VA vocational rehabilitation counselor listed a number of 
factors as an impairment to employability for the Veteran, 
including his service connected residuals of laryngeal 
cancer, as well as non-service connected mood disorder with 
anxiety and depression, COPD and a low back injury.  The 
counselor stated in her narrative report that due to the 
identified symptoms related to his service connected and non-
service connected disabilities, he had not overcome the 
effects of impairment of employability.  A December 2007 
Special Report of Training indicated he was not currently 
working, but was engaged in researching a number of potential 
jobs to pursue, including Lawn Technician Gardener, 
Horticulturist, Golf Course Maintenance Manager and other 
positions.  The Veteran was taking classes in preparation to 
enroll at Farmingdale State College as a freshman to train 
for these positions and was doing well and adjusting to the 
academic rigors.  

An initial rating in excess of 30 percent for the service 
connected residuals of laryngeal cancer

A January 2006 rating decision granted the Veteran service 
connection and assigned an initial 10 percent rating, 
effective from August 23, 2005. The Veteran was subsequently 
granted an increased initial rating of 30 percent from August 
23, 2005 for residuals of laryngeal cancer in July 2006.  

Under 38 C.F.R. § 4.97 Diagnostic Code 6516, a 10 percent 
rating is warranted when chronic laryngitis is manifested by 
hoarseness with inflammation of cords or mucous membrane.  A 
30 percent rating is warranted when chronic laryngitis is 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  

The Board notes that, under Diagnostic Code 6519, a 60 
percent disability rating is warranted when there is complete 
organic aphonia with constant inability to speak above a 
whisper.  A 100 percent disability rating is warranted when 
there is a constant inability to communicate by speech.  A 
Note states to evaluate incomplete aphonia as laryngitis, 
chronic (Diagnostic Code 6516).  

After a careful review of the evidence of record, the Board 
finds that the Veteran's service connected residuals of 
laryngeal cancer is shown to be manifested by hoarseness, 
vocal cord edma and thickening, which meets the criteria for 
the Veteran's current 30 percent rating under Diagnostic Code 
6516.  


The Board finds that the Veteran does not meet a higher 60 
percent disability rating under Diagnostic Code 6519 because 
there is no medical evidence that the Veteran has a diagnosis 
of complete organic aphonia, with a constant inability to 
speak above a whisper.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service 
connected residuals of laryngeal cancer.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  

The record reflects that the Veteran has not required 
frequent hospitalizations for his residuals of laryngeal 
cancer since his claim.  The Veteran has indicated that the 
disability interferes with his employment, as his voice is in 
such a weakened state that it is difficult to hear him with 
any sort of background noise.  However, VA treatment records 
show that the Veteran's speech therapy throughout the Fall of 
2006 into January 2007 was effective and that the Veteran was 
doing well vocally.  Further, the Board notes that the 
Veteran is currently in enrolled in Vocational 
Rehabilitation, taking classes.  Although the Board 
acknowledges the difficulties the Veteran has encountered 
because of his weakened voice, there is no indication in the 
record that the average industrial impairment from this 
disability alone would be in excess of that contemplated by 
the assigned evaluation.  For these reasons, a referral for 
an extraschedular rating is not warranted.

Therefore, an initial rating in excess of 30 percent for the 
service connected residuals of laryngeal cancer is not 
warranted and so is denied.  

TDIU

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The Board is not refuting the Veteran's noted physical 
limitations, as reflected in various medical evidence of 
record, particularly his service connected residuals of 
laryngeal cancer, which causes hoarseness and makes it 
difficult for the Veteran to communicate.  In the instant 
case, however, the question of whether the Veteran's service 
connected disability alone - without considering the effects 
of the non-service connected disabilities - render him 
unemployable on both a physical and sedentary basis, is 
paramount.

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service connected disabilities 
alone, when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that the 
evidence of record is replete with treatment records of his 
non-service connected disabilities, including a history of 
hypertension, COPD, depression and anxiety and 
gastroesophageal reflux disease.  As demonstrated by the May 
2006 VA treatment notes, the Veteran's COPD has been severe 
enough that he has qualified for home oxygen and had an 
inability to walk more than two blocks without oxygen.

In addition, the Board notes that the Veteran was 
participating in VA's Vocational Rehabilitation program due 
to limitations caused by both his service connected and non-
service connected disabilities.  While the December 2007 
Special Report of Training indicated he was not currently 
working, he was engaged in researching a number of potential 
jobs to pursue, including Lawn Technician Gardener, 
Horticulturist, Golf Course Maintenance Manager and other 
positions.  The Veteran was taking classes in preparation to 
enroll at Farmingdale State College as a freshman to train 
for these positions and was doing well and adjusting to the 
academic rigors.  

While the Board is sympathetic to limitations caused by the 
Veteran's residuals of laryngeal cancer, it finds the record 
does not demonstrate that the Veteran's service connected 
disability alone, without consideration of any non-service 
connected disabilities, is of such severity as to solely 
preclude his participation in all forms of substantially 
gainful employment, both physical and sedentary.  The Board 
finds that the Veteran's residuals of laryngeal cancer alone 
do not preclude his participation in all forms of 
substantially gainful employment, both physical and 
sedentary; the Veteran is also actively engaged in training 
for a new career.

Accordingly, a total disability rating based upon individual 
unemployability due to service connected disability is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a September 2005 letter sent 
before the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the disabilities 
claimed: larynx cancer and individual unemployability.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

By an April 2006 letter the Veteran was provided notice of 
the evidence and information necessary for establishing an 
initial rating.  See Dingess.  The Veteran was also provided 
notice of his and VA's respective responsibilities, and of 
the evidence needed for assignment of a higher disability 
evaluation, by a letter in March 2009.  While this notice was 
issued subsequent to the rating decision on appeal, the 
appellant's claim was readjudicated by an April 2009 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  A July 2006 statement of the case 
(SOC) and February 2007 and April 2009 supplemental SOCs 
explained what specific regulatory provisions govern his 
disabilities and why the increased rating claim and 
unemployability claims remained denied.  Despite any 
deficiency in the timing of the notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
the processing of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The Board concludes that VA has met 
its duty to notify the Veteran concerning his claims.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The record also contains private 
treatment records.  The Veteran was given a VA examination in 
connection with the claim.  He submitted a statement from his 
former employer.  The Veteran's VA vocational rehabilitation 
folder is of record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 30 percent for the service 
connected residuals of laryngeal cancer is denied.  

A total rating based upon individual unemployability due to 
service connected disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


